Abraham N. Geller, J.
This is an application to confirm award and to direct entry of judgment with interest from date of award and allowable costs and disbursements. Respondent opposes the allowance of interest and costs and also cross-moves for reduction by the amount of the workmen’s compensation payments received by petitioner. Since petitioner has not responded to the cross motion, it is assumed that such payments received total $318.75 and this amount shall be deducted (Matter of Durant [MVAIC], 15 N Y 2d 408), unless petitioner establishes a lesser amount and so provides with consent of respondent in the judgment to be entered. Interest as a matter of right from date of award is to be included. While court costs and disbursements would ordinarily not be includible in the judgment entered on an unopposed confirmation of an award arising out of an arbitration effectuating the objectives of the statute dealing with hit-and-run accidents and uninsured automobiles (see Matter of Kavares [MVAIC], 29 A D 2d 68), here it would not be inequitable to allow court costs and disbursements as for a special proceeding, since a trial was held by the court to resolve the issue raised by respondent in applying to vacate the demand for arbitration (CPLR 8101, 8201).